UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):July 26, 2010 (July 26, 2010) PLX TECHNOLOGY, INC. (Exact Name of Registrant as Specified in its Charter) DELAWARE (State or Other Jurisdiction of Incorporation) 000-2569994-3008334 (Commission File Number)(I.R.S. Employer Identification No.) 870 W. Maude Avenue, Sunnyvale, California 94085 (Address of Principal Executive Offices) (Zip Code) (408) 774-9060 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION OnJuly 26, 2010, PLX Technology Inc., a Delaware corporation (the "Company"), issued a press release announcing financial results for thesecond quarter 2010. The press release issued onJuly 26, 2010, by the Company is attached hereto as Exhibit 99.1 and incorporated herein by reference. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS (c) Exhibits. The following exhibit is being filed with this Current Report on Form 8-K: Exhibit Number Description 99.1Press Release, dated as ofJuly 26, 2010, announcing PLX Technology's financial results for thesecond quarter2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PLX TECHNOLOGY, INC. (the Registrant) By:/s/ ARTHUR WHIPPLE Arthur Whipple Chief Financial Officer Dated:July 26, 2010
